           Case 2:19-cv-01488-MJP Document 195 Filed 07/08/21 Page 1 of 5



 1                                           HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7
                        IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9

10   SCOTT KINGSTON,                             No. 2:19-cv-01488-MJP
11                            Plaintiff,
12                                               INTERNATIONAL BUSINESS
           v.                                    MACHINES CORPORATION’S
13                                               NOTICE OF APPEAL AND RULE 3-2
     INTERNATIONAL BUSINESS MACHINES             REPRESENTATION STATEMENT
14   CORPORATION, a New York Corporation,

15                            Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL AND RULE 3-2                       Jackson Lewis P.C.
     REPRESENTATION STATEMENT                                      520 Pike Street, Suite 2300
                                                                   Seattle, Washington 98101
     (CASE NO. 2:19-cv-01488-MJP)                                        (206) 405-0404
             Case 2:19-cv-01488-MJP Document 195 Filed 07/08/21 Page 2 of 5



 1           Pursuant to Federal Rule of Appellate Procedure 4(a), Defendant International Business

 2   Machines Corporation (“IBM”) hereby gives notice that it appeals to the United States Court of

 3   Appeals for the Ninth Circuit from the final judgment entered in this case on April 15, 2021

 4   (ECF 141); all rulings and orders prior to entry of final judgment; and all rulings and orders

 5   issued after final judgment, including but not limited to, the order granting in part Plaintiff’s

 6   motion for attorney fees entered on June 29, 2021 (ECF 192) and the order denying IBM’s

 7   motion for judgment as a matter of law, a new trial, or remitter entered on June 29, 2021 (ECF

 8   193).

 9           Pursuant to Ninth Circuit Rule 3-2, a representation statement is attached hereto.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL AND RULE 3-2                                  Jackson Lewis P.C.
     REPRESENTATION STATEMENT - 1                                             520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
     (CASE NO. 2:19-cv-01488-MJP)                                                   (206) 405-0404
           Case 2:19-cv-01488-MJP Document 195 Filed 07/08/21 Page 3 of 5


                NINTH CIRCUIT RULE 3-2 REPRESENTATION STATEMENT
 1
           1. Plaintiff-Appellee Scott Kingston is represented by:
 2

 3         Toby J. Marshall
           TERRELL MARSHALL LAW GROUP PLLC
 4
           936 North 34th Street, Suite 300
 5         Seattle, WA 98103
           E-mail: tmarshall@terrellmarshall.com
 6
           Matthew E. Lee
 7         Jeremy R. Williams
           WHITFIELD BRYSON & MASON, LLP
 8
           900 W. Morgan Street
 9         Raleigh, NC 27603
           Email: matt@whitfieldbryson.com
10         Email: jeremy@whitfieldbryson.com
11         2. Defendant-Appellant International Business Machines Corporation is represented by:

12         Paul Taylor                                   Traci L. Lovitt*
13         BYRNES KELLER CROMWELL LLP                    JONES DAY
           1000 Second Avenue, 38th Floor                250 Vesey Street
14         Seattle, WA 98104                             New York, New York 10281
           Telephone: (206) 622-2000                     Telephone: (212) 326-3939
15         Facsimile: (206) 622-2522                     Facsimile: (212) 755-7306
           E-mail: ptaylor@byrneskeller.com              E-mail: tlovitt@jonesday.com
16

17         Barry Alan Johnsrud                           Anthony J. Dick*
           JACKSON LEWIS P.C.                            J. Benjamin Aguiñaga*
18         520 Pike Street, Suite 2300                   JONES DAY
           Seattle, WA 98101                             51 Louisiana Avenue, N.W.
19         Telephone: (206) 405-0404                     Washington, D.C. 20001
           Facsimile: (206) 405-4450                     Telephone: (202) 879-3939
20
           E-mail: Barry.Johnsrud@jacksonlewis.com       Facsimile: (202) 626-1700
21                                                       E-mail: ajdick@jonesday.com
           Justin R. Barnes                              E-mail: jbaguinaga@jonesday.com
22         Kelli N. Church
           JACKSON LEWIS P.C.                            *appellate counsel only
23         171 17th Street, N.W., Ste. 1200
           Atlanta, GA 30363
24
           Telephone: (404) 525-8200
25         Facsimile: (404) 525-1173
           E-mail: Justin.Barnes@jacksonlewis.com
26         E-mail: Kelli.Church@jacksonlewis.com
27

28
     DEFENDANT’S NOTICE OF APPEAL AND RULE 3-2                             Jackson Lewis P.C.
     REPRESENTATION STATEMENT - 2                                        520 Pike Street, Suite 2300
                                                                         Seattle, Washington 98101
     (CASE NO. 2:19-cv-01488-MJP)                                              (206) 405-0404
           Case 2:19-cv-01488-MJP Document 195 Filed 07/08/21 Page 4 of 5



 1         DATED this 8th day of July, 2021.

 2                                             Respectfully submitted,
 3                                             JACKSON LEWIS P.C.
 4                                             By: s/ Barry Alan Johnsrud
 5                                                  Barry Alan Johnsrud, WSBA #21952
                                                    520 Pike Street, Suite 2300
 6                                                  Seattle, WA 98101
                                                    Telephone: (206) 405-0404
 7                                                  Facsimile: (206) 405-4450
                                                    E-mail: Barry.Johnsrud@jacksonlewis.com
 8

 9                                                 s/ Justin R. Barnes
                                                   Justin R. Barnes (pro hac vice)
10                                                 Kelli N. Church (pro hac vice)
                                                   JACKSON LEWIS P.C.
11                                                 171 17th Street, N.W., Ste. 1200
                                                   Atlanta, GA 30363
12                                                 Telephone: (404) 525-8200
                                                   Facsimile: (404) 525-1173
13                                                 E-mail: Justin.Barnes@jacksonlewis.com
                                                   E-mail: Kelli.Church@jacksonlewis.com
14
                                                   Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL AND RULE 3-2                             Jackson Lewis P.C.
     REPRESENTATION STATEMENT - 3                                        520 Pike Street, Suite 2300
                                                                         Seattle, Washington 98101
     (CASE NO. 2:19-cv-01488-MJP)                                              (206) 405-0404
             Case 2:19-cv-01488-MJP Document 195 Filed 07/08/21 Page 5 of 5



 1                                   DECLARATION OF SERVICE

 2          The undersigned declares under penalty of perjury under the laws of the United States of

 3   America that, on this day, I electronically filed a true and accurate copy of the document to

 4   which this declaration is affixed with the Clerk of the Court using the CM/ECF System, which

 5   will send notification of such filing to the following:

 6
                                   Toby J. Marshall, WSBA #32726
 7
                               TERRELL MARSHALL LAW GROUP PLLC
 8                                  936 North 34th Street, Suite 300
                                          Seattle, WA 98103
 9                                   tmarshall@terrellmarshall.com
10                                          Attorneys for Plaintiff
11

12                                   Matthew E. Lee, pro hac vice
                                   Jeremy R. Williams, pro hac vice
13                               WHITFIELD BRYSON & MASON, LLP
                                         900 W. Morgan Street
14                                        Raleigh, NC 27603
15                                    matt@whitfieldbryson.com
                                     jeremy@whitfieldbryson.com
16
                                            Attorneys for Plaintiff
17

18
            DATED this 8th day of July, 2021 at Lynnwood, Washington.
19

20

21

22                                                             Ross Merritt
23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL AND RULE 3-2                                  Jackson Lewis P.C.
     REPRESENTATION STATEMENT - 4                                             520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
     (CASE NO. 2:19-cv-01488-MJP)                                                   (206) 405-0404
